Shepley, C. J., orally.
— The question of the settlement is .to be governed by the Act of 1821. The second section provides that “ all persons dwelling and having their homes in any unincorporated place at the time when the same shall be incorporated into a town, shall thereby gain a legal settlement therein.”
That enactment has no qualification as to supplies previously furnished.
But it is further urged that it is contrary to the current of authorities, that one, while a pauper, can be allowed to acquire a settlement in his own right. If such be the authorities, (and we have now no occasion to examine the question,) it is inapplicable in this case, for it has not appeared that Cunningham was a pauper at the time of the incorporation, though he had been previously.

Exceptions overruled.